﻿First of all, Sir, on behalf of the Haitian delegation, I wish to offer you my warmest congratulations on your election to the presidency of the thirty-ninth session of the General Assembly, where you will not fail to display the eminent qualities which won you this honour and which are already your hallmark as President of the United Nations Council for Namibia. In choosing you, the Assembly has paid a well-deserved tribute to your diplomatic skills and, through you, to your country, Zambia, which remains a symbol and a model in the struggle against racism and apartheid in southern Africa.
146.	I also wish to express once again to the Secretary-General the total confidence and profound respect of the Haitian Government for his tireless efforts throughout the year in the service of peace and international co-operation. We shall continue unreservedly to support all his initiatives with a view to strengthening the often thankless task of the Organization in the indispensable and so difficult dialogue that is the corner-stone of relations among peoples and States.
147.	We also joyfully welcome Brunei Darussalam to the great family of the United Nations. We are sure it will make an active and valuable contribution to the work of the Organization.
148.	On the eve of the assessment of the first 40 years of the work of the United Nations, we must once again confess that our most profound hopes have been dashed and that the world of peace, justice and brotherhood to which we naturally aspired seems to recede daily. We must recognize that hotbeds of tension have increased, East-West tension has never been so high and the arms race has taken on the look of a crazy, dangerous adventure, the cost of which is a constant insult to the third world in its misery.
149.	We must also emphasize that the international community has never possessed so many different resources and that today, towards the end of this twentieth century, men have never had such mastery over matter, thanks to the spectacular progress in science and technology.
150.	We must therefore seek the true sources of these repeated failures in the implacable selfishness, excessive ambition and senseless fanaticism of many and in our deepest and most ingrained prejudices, and we must finally understand that in these circumstances it is indeed difficult for the Organization to fulfil the noble and delicate mission entrusted to it.
151.	Thus, fully convinced of our unavoidable common destiny, the Haitian Government would like to restate its firm belief that, despite its institutional flaws, the United Nations continues to represent the most appropriate instrument for the achievement of our ideals, and we urge all States Members, and particularly those who are members of the Security Council, faithfully to abide by the spirit and letter of the Charter of the United Nations. For, despite our disappointments and feelings of frustration, there is no alternative to the methodical pursuit of dialogue and consultation in full respect for the rules of law and the universally acknowledged principles of equality, justice and sovereignty which undoubtedly constitute the most precious asset of our common heritage.
152.	It is thus against that background, and with an awareness of the gravity of recent developments in the international situation, that the Haitian Government proposes to restate its position on the principal items on the Assembly's agenda, in the hope that it can make a contribution, however modest, to the solution of the problems that seem to be jeopardizing the future of mankind.
153.	In this connection, the recent events in South Africa, in the course of which new martyrs were added to the blood-stained list of the victims of apartheid, have in a very special way drawn our attention to a state of affairs that constitutes not only the most flagrant of violations of fundamental human rights but also a standing challenge to the Organization, which since 1946 has found itself powerless to eradicate from the face of the earth this last vestige of racism and colonialism.
154.	Availing itself of the indifference of certain nations, the Pretoria regime continues to build up its arsenal of constitutional and legal provisions enshrining the de facto inferiority of the black majority and opening the door to the most violent manifestations of unbridled despotism.
155.	Faithful to its historic traditions, the Haitian Government most strongly condemns the indefensible conduct of the racist minority of Pretoria and welcomes the recent adoption of General Assembly resolution 39/2, which rejected as null and void the so-called new constitution of South Africa. We are deeply attached to the people of South Africa and we reaffirm our unconditional solidarity with them in their heroic struggle to bring about the total elimination of the apartheid regime.
156.	We cannot fail to denounce the open complicity of which countries lending political, economic, military and nuclear co-operation to the South African regime—on the highly suspect pretext of maintaining strategic interests—are guilty. We call upon them no longer to oppose the adoption of comprehensive mandatory sanctions that alone can prevail against Pretoria's brutal arrogance and lead to the establishment of an open, democratic and multiracial society in South Africa.
157.	Moreover, confident in its great military and economic power, encouraged by the success of its destabilization campaign against neighbouring States, South Africa is persisting in its occupation of Namibia, in violation of relevant resolutions of the Security Council, particularly resolution 435 (1978), which laid the foundations for a peaceful, negotiated settlement of the Namibian question. With recourse now to violence, now to intimidation, now to trickery, the South African Government seeks by every possible means to consolidate its hold on Namibia.
158.	In these circumstances, we must congratulate SWAPO, the sole authentic and legitimate representative of the Namibian people, for its spirit of moderation and for the great flexibility and political maturity it has demonstrated in the face of the bad faith and intransigence of South Africa throughout the negotiations designed to implement resolution 435 (1978).
159.	In solidarity with the Namibian people, the Republic of Haiti categorically rejects any attempt to link the independence of Namibia to any geopolitical considerations and to the solution of matters that fall exclusively within the purview of the sovereignty of other States. We advocate the genuine independence of Namibia on the basis of resolution 435 (1978), and we call upon the Security Council to shoulder its responsibilities by adopting the sanctions provided for in Chapter VII of the Charter of the United Nations, We solemnly appeal to the international community to see to it that the Namibian people are enabled fully to exercise their sovereignty over their own territory and that they are guaranteed their inalienable rights to freedom, dignity and happiness.
160.	Elsewhere in Africa, other hotbeds of tension jeopardize political stability and delay the social and economic development of countries of the region.
161.	While particularly deploring the internal struggles that have divided Chad, the Government of Haiti hails with satisfaction the announcement of the withdrawal of foreign troops as an indispensable step towards the establishment of a lasting peace that will enable that nation to return to unity through dialogue and to exercise its sovereignty over the whole of its territory.
162.	With respect to Western Sahara, the Republic of Haiti continues to believe in the possibility of a peaceful solution based on the principle of self- determination, in keeping with General Assembly resolution 1514 (XV) and with the relevant resolutions adopted by the Organization of African Unity [OAU], which we hope will be implemented without delay with the active assistance of the States most directly concerned.
163.	In the Middle East, as we have often repeated, the solution of the crisis is to be found in the establishment of an overall peace on the basis of the principles of law, morality and justice, a peace that will include recognition and respect by all its neighbours of Israel's right to exist within secure and recognized boundaries. Similarly, the Haitian Government feels that there can be no question of challenging the right of the Palestinian people to true self-determination within a physical, legal and administrative framework in keeping with their legitimate aspirations. In this connection, discussion and dialogue are, in our opinion, the best means for making progress towards that goal, and certain rather encouraging, albeit somewhat timorous, events lead us to feel that good faith and reason may yet prevail over hatred and blindness in that part of the world of such importance in the history of mankind.
164.	As for Lebanon, a martyred country in which a particularly explosive situation prevails created by the presence of two armies of occupation, there can be no doubt that the withdrawal of those troops, in keeping with the wishes of the Lebanese Government and people, would contribute to establishing conditions favourable to national reconciliation and reconstruction.
165.	The question of Cyprus continues to occupy an important place in the discussions of the United Nations. Our position on this question remains unchanged; we advocate respect for the territorial integrity, independence and sovereignty of that island, as well as the withdrawal of all foreign forces. The Republic of Haiti welcomes the efforts of the Secretary-General in carrying out his mission of good offices and we hope that that mission will be crowned with success.
166.	In Asia, there are continuing hotbeds of tension created and fed by the expansionist aims of certain States which are clearly determined to impose their will upon others by means of an illegal military presence, in flagrant violation of the Charter of the United Nations. How can we fail to mention in this connection the tragedy occurring in occupied Afghanistan and Cambodia? Haiti warmly hails the patriotic struggle of the Khmer and Afghan peoples and wishes to express its deep gratitude to the Secretary-General and his representatives and to all those who, in one capacity or another, are working for the restoration of peace and security in that sorely tried part of the world. We join the international community in calling for the total, immediate and unconditional withdrawal of all occupation troops, thereby enabling those States freely to choose the form of government they wish, free from any kind of foreign pressures.
167.	The Republic of Haiti also wishes once again to express its strongest support for the Korean people. We are convinced that the problems between the North and the South must be settled by negotiation, and we therefore call upon the parties to show good faith in renewing their dialogue. We noted with satisfaction the courageous initiatives of the Government of South Korea for the peaceful reunification of the Korean nation, and we remain convinced that direct bilateral contacts, without outside interference, are the only way to reduce tension and create the conditions that will lead to reconciliation.
168.	I cannot complete this brief summary without giving Central America the special attention that it deserves from a Caribbean country which is following with concern the development of a tragedy whose devastating effects could quickly extend well beyond the region now involved.
169.	It is important first to stress that, as we have often stated, the present crisis has its roots in the many serious socio-economic difficulties affecting the region, difficulties whose solution requires an exemplary effort of international solidarity, particularly on the part of the regional Powers, concerned about the continent's future. Therefore, there is no question of reducing to the single dimension of the East-West conflict a whole body of fundamental problems that can be resolved only by the peoples of the region themselves, who have the exclusive right to decide their type of society and establish their own development model.
170.	In this spirit, the Haitian Government, in keeping with the principles that have always inspired its foreign policy, continues unreservedly to support the constructive approaches courageously made by the Contadora Group to restore, by means of dialogue and negotiation, peace and security, which are the irreplaceable foundations of all economic and social progress. We are happy to note that patience and goodwill have led to the elaboration of a coherent and balanced body of concrete proposals, grouped together in the Contadora Act on Peace and Co-operation in Central America, the final version of which will have to be adopted soon if we want to avoid a general conflict breaking out before long.
171.	It is therefore essential for the protagonists not to hesitate to add deeds to their words-—that is, faithfully to respect their commitments and effectively to reduce the level of armaments, for any other attitude could bring about reactions and could upset the balance of forces and regional security.
172.	In the South Atlantic, despite the lesson of the Malvinas, Great Britain is pursuing a policy of military expansion, which leads us to believe that it is prepared to maintain its colonial presence, in disregard of Argentine sovereignty. In so doing, it is failing in its fundamental obligation to seek a peaceful, negotiated solution to the problems between it and the Argentine Republic and to abstain from any measure that might increase tension in the area. We regret that the first contacts have not been followed up, and we urge the parties to resume the negotiations in earnest, in order to achieve, with the assistance of the good offices of the Secretary-General, a just and equitable solution to a dispute that has gone on for more than a century.
173.	Just below the surface of all these conflicts, in the background of the bloody confrontations which plunge the world into mourning, there is the terrible problem of the arms race, which every year assumes more tragic dimensions, despite the appeals, recommendations and condemnations of the world's highest moral authorities. It is clear that the great Powers bear the full responsibility for solving this harrowing question and that only dialogue and consultation can settle the matter satisfactorily, it being borne in mind that the security of some cannot be assured at the expense of others.
174.	While noting with interest the recent proposals put forward by President Reagan from this rostrum to reduce tension and strengthen peace, we earnestly call for the establishment of multilateral machinery which will allow the transfer to international development institutions of the enormous resources which would be released by a programme of general, gradual and balanced disarmament.
175.	The importance that most delegations have attached to an examination of the world economic situation shows the extent of the concern which continues to be caused by the unprecedented crisis which is affecting our countries and which in the final analysis is manifested by a disturbing worsening of the already precarious living conditions of the deprived peoples of the third world.
176.	We well know the current manifestations—the spectacular deterioration of the terms of trade, the resultant drop in export earnings, the obvious slowing down in rates of investment and the considerable worsening of the debt problem, together with a drastic reduction in capital flows. All of this is leading to a marked decrease in per capita growth rates and production, leading to an alarming increase in unemployment and areas of poverty.
177.	Thus, in Latin America and the Caribbean, in 1983, the gross domestic product fell by 3 per cent and the per capita income dropped by 6 per cent. At the same time, there continues to be such a reduction in international aid, in real terms, that there is reason to wonder how the third world can double its per capita output in the mid-1990s, as had been contemplated in the context of the Third United Nations Development Decade.
178.	Without stressing the underlying causes of this state of affairs, we cannot but repeat that the industrialized nations bear a heavy share of the responsibility for the origins of this tragic situation, which so severely punishes the poor countries for crimes that they have not committed. Therefore, it is up to the rich countries to play a decisive role in creating an international environment capable of bringing about a healthy and lasting recovery which would be of benefit to all. Above all, it is their duty to show their political will to undertake the structural reforms that are indispensable for the establishment of a new order, which is not only a moral imperative but an economic necessity.
179.	We are convinced that if the rich nations really wished to contribute more effectively to the development of the poor countries, and if they were truly convinced that it was in their interests and that perhaps their survival depended on it, those nations, which have successfully met extraordinary scientific and technical challenges, would find formulas, ways to intervene and suitable programmes to wipe hunger, ignorance and disease off the face of the earth.
180.	Moreover, the recent excellent performance of certain Western economies gives reason for new hope—provided, however, that some basic truths are seriously borne in mind and are the foundation of policies for recovery.
181.	First, it would be wrong to think that the strong growth of the rich countries can automatically bring about a revival of the weak economies of the third world, for there are in our regions certain structural deficiencies which prevent the mechanisms of the market from working normally and necessitate the intervention of the public sector and international co-operation.
182.	Secondly, it is now recognized that the adjustment policies advocated by the West, and characterized in particular by drastic reductions in budgetary expenditures and imports, involve an excessive social cost, without, as one would expect, leading to the growth process that is sought. From one point of view, these are easy solutions which consist of provoking a global contraction of demand in the poor countries, to a degree difficult to support, while the industrialized nations shoulder only a derisory portion of the sacrifices. How can we fail to mention that some of the richer countries refuse to submit to the fiscal discipline that they would impose on others?
183.	We believe that the adjustment process must be synonymous with dynamic reconstruction rather than passive constraint because, first and foremost, it must be designed to be productive and not to bring about poverty. Consequently, as a priority, in addition to the objectives already mentioned, it must include the creation of new jobs, the establishment of new industries, and, through the World Bank and IMF acting in close concert, the financing of new programmes, particularly in the key sectors of education, health, housing and agriculture.
184.	Thirdly, it has been demonstrated that the economic recovery of the third world assumes that the rich countries will maintain a growth rate of more than 3 per cent, avoid protectionism, and act in such a way as to bring about a gradual lowering of interest rates, an improvement in the terms of trade, and the provision of adequate financing. Regarding this last point particularly, we deem it important to emphasize, in order to see the problem clearly, that whereas the non-oil-producing developing countries paid $52 billion in 1983 to private creditors, they received $20 billion in loans, $15 billion more than had been contemplated by IMF under the system of transfer of net resources.
185.	External financing should, therefore, be in-creased to help debt-servicing, assist investment and stimulate exports. A world in which the developing countries are confronted simultaneously with a lowering of their standard of living and a draining of their capital is extremely volatile.
186.	Fourthly, with regard to the least developed countries, there is little doubt that the success or failure of the Substantial New Programme of Action for the 1980s for the Least Developed Countries constitutes the most eloquent test of the desire of the rich countries to restore the credibility of the North- South dialogue. If the international community is not in a position now to help this small group of countries, whose needs are relatively few, one may well ask oneself when and for whom it can do so.
187.	On the eve of the mid-term review of the implementation of the Substantial New Programme of Action, we must admit that none of these objectives has been reached and that the level of aid remains far below that of the firm commitments made by the representatives of the donor countries. The Republic of Haiti therefore urges the United Nations to take special measures immediately, for two purposes at least: first, to maximize the aid given to the least developed countries by reducing the percentage of funds allocated to technical assistance—for which the experts are too costly in comparison with the services they render—and then apportioning most of the money thus made available to structural investments, which will have an irreversible effect in modifying the standard of living of the populations that benefit therefrom; and, secondly, to increase the number of programmes designed to bring back qualified personnel, the scarcest and most important of all resources, to their place of origin, that is to say, back to our own countries.
188.	We must struggle against the flagrant contradiction of a promise of aid coupled with budgetary cuts, which inevitably brings about a decrease in the amount of money available for development. Clearly the time has come for the percentage of local resources required from the least developed countries to be systematically maintained at a level of less than 10 per cent.
189.	Fifthly, the third world must now, more than ever before, rely on and reaffirm its own strength and systematically explore the many possibilities of South-South co-operation. Here, the Quito Plan of Action and the Cartagena Consensus constitute excellent initiatives, as evidence of our willingness to assume responsibility for our own destiny and to attain our collective autonomy, especially with regard to food, through the promotion of interregional exchanges and the exploitation of our immense resources.
190.	The Republic of Haiti, in its capacity as Acting Chairman of the Caribbean Development and Co-operation Committee, would like to reaffirm its faith in the underlying unity of our region as an historical, geographical and cultural entity, called upon to develop with full respect for all the socio-political options of each and every member.
191.	We have greeted with great hope the implementation of the initiative on the Caribbean Basin designed to attract numerous investments and facilitate access of our products to the American market. However, while recognizing the merits of this plan, which is based on the dynamism of free enterprise, we must admit that, while it contains provisions necessary for our economic development, those provisions are, nevertheless, insufficient and inadequate when viewed against the backdrop of the many needs of the region.
192.	For its part, Haiti remains firmly convinced that the solution of our problems is to be found first and foremost in the effort which each one of our countries continues to make to maximize the utilization of its own national resources.
193.	Hence, the Haitian Government, in keeping with the formal commitments of the life President of the Republic and with the profound wishes of the nation, is pursuing, successfully and with perseverance, a very important twofold effort, despite the precarious nature of the means available and the complexity of the many obstacles we face. We continue, on the one hand, methodically to establish a process of genuine democratization which takes into account our own specific characteristics, our historic traditions and our social and cultural realities. On the other hand, our Government is also trying to mobilize our unfortunately inadequate national resources to promote economic and social development, the purpose of which is, first of all, to satisfy the basic needs of the population before the year 2000. It is in the light of this dual purpose that we must view two major events in our present policy, namely, the unprecedented reform of the judicial system and the solemn launching, in August, by the Head of State, of the agricultural reform, designed to achieve self-sufficiency in food within 10 years.
194.	The summary examination of the world situation which we have just given leads us to say in conclusion that there will be no progress towards peace and economic development in an increasingly interdependent world without true international solidarity, a true will for change, and genuine determination on the part of the larger countries to implement the various resolutions to which they have subscribed.
195.	In this context, the role of the United Nations remains most important and the Haitian delegation is ready at all times to make an active contribution to any initiative which might bring us closer to our objectives. As was stated by President Jean-Claude Duvalier:
"It is our dearest hope that 1985 may be the year of peace and that an important stage may be reached in negotiations to reduce international tensions and restore security wherever bloody conflicts are bringing about tragedy and suffering."
